Case 1:97-cr-00257-JSR Document 11 Filed 06/14/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

woe ee ee x
UNITED STATES OF AMERICA, :
97 Cr. 257 (JSR)
ORDER :
JUAN DIAZ,
Defendent. :
~ oe ee x

JED S. RAKOFF, U.S.D.d.
The representation of the defendant in the above-captioned

matter is assigned to C.J.A. attorney on duty today, June 11, 2021,

 

Marlon G. Kirton, Esq., for the purposes of supplementing, if
deemed necessary, the pro se motion for compassionate release dated
June 1, 2021, which will be docketed along with this order. Counsel
for the defense and the Government are directed to jointly call
Chambers on Wednesday, June 16, 2021 at 11:00 a.m. to set up a
briefing schedule for the motion.

SO ORDERED.

Dated: New York, NY
June 11, 2021

   
